Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1, 3 and 5-25 of C. Osmundsen et al., US 16/461,989 (Nov. 22, 2017) are pending. Claims 21 and 24 are withdrawn as not directed to the elected invention.  Claims 1, 3, 5-20, 22, 23 and 25 are under examination and stand rejected.  

Election/Restrictions 

Applicant's previously elected Group (I) (now claims 1, 3, 5-20, 22, 23 and 25), without traverse in the Reply to Restriction Requirement filed March 13, 2020.  Claims 21 and 24 to the non-elected invention of Group (II) stands withdrawn from consideration pursuant to 37 CFR 1.142(b).  In view of the foregoing, the Examiner’s restriction/election requirement is maintained as FINAL.  

Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Rejection of claims 1, 3, 5, 6, 8-20, 22, 23 and 25 under 35 U.S.C. 103 as being unpatentable over Saitou et al., JP S5346916 A (April 27, 1978) (“Saitou”) in view of T. Mallat et al., 19 Catalysts Today, 247-284 (1994) (“Mallat”) and P. Majerski et al., US 7,094,932 (2006) (“Majerski”) is maintained for the reasons given in the previous Office action.  


Rejection of claim 7 under 35 U.S.C. 103 as being unpatentable over Saitou, Mallat, and Majerski as above in further view of S. Biella et al., 197 Journal of Molecular Catalyst A: Chemical, 207-221 (2003) (“Biella”) is maintained for the reasons given in the previous Office action.  

Applicant has made no claim amendments and proceeds by way of argument and the § 1.132 Expert Declaration of Dr. Christian Marup Osmundsen (the “Osmundsen Declaration”).  

The Instant Claims

The instant claims are directed to the oxidation of glycolaldehyde over a platinum or palladium catalysts to produce glycolic acid.  Independent claim 1 is summarized below.  


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


The Prior Art/Obviousness Rational

The prior art and obviousness rational were discussed in detail in the previous Office action and are not repeated here.  


Applicant’s Argument

Applicant submits the § 1.132 Expert Declaration of Dr. Christian Marup Osmundsen (the “Osmundsen Declaration”).  

Applicant argues that Saitou/Mallat teach that glycolaldehyde is an intermediate which, by definition, is not a starting material. Applicant argues that the cited references, when combined, teach that (a) glycolaldehyde may be an intermediate, and (b) glycolaldehyde can be produced by thermal fragmentation. Applicant concludes that there is no teaching or suggestion that glycolaldehyde may be used as a starting material for the oxidation reaction to produce glycolic acid in Saitou/Mallat and the rejections are based on improper hindsight.  

This argument is not persuasive for the following reasons.  As discussed in the previous Office action, the combination of Mallat and Saitou fairly teaches one of ordinary skill in the art that the Saitou reaction (ethylene glycol with oxygen using platinum-carbon catalyst at 20 to 80 °C) proceeds through glycolaldehyde as an intermediate, as summarized below.  


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


That is, Mallat teaches that reaction of alcohols to acids proceeds through the aldehyde intermediate and that aldehyde groups are attacked preferentially to primary alcohol groups.  Mallat at page 250, eq. (1); Mallat at page 252 (2.2.2).  Thus, one of ordinary skill would be apprised (based on Mallat and Saitou) that glycolaldehyde is a starting material/intermediate for conversion to glycolic acid.  Regarding the allegation of hindsight, note that any judgment on obviousness is in a sense necessarily a reconstruction based on hindsight reasoning, but so long as it considers only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made and does not include knowledge gleaned only from applicant’s disclosure, such a reconstruction is proper.  MPEP § 2145(X)(A).  The instant prior art rejection flows only from the teachings of the prior art and does not include any knowledge obtained from the instant disclosure.  

Applicant cites the Osmundsen Declaration in support of its argument that glycolaldehyde mixture of Majerski would not be considered remotely reasonable feeds for the oxidation reaction to produce glycolic acid in Saitou.  Osmundsen Declaration ¶¶ 11-12.  In this regard, Applicant argues that the glycolaldehyde mixture of Majerski contains a significant amount of formaldehyde; specifically, 1.66 wt%.  Osmundsen Declaration ¶¶ 11-12.  Applicant argues that While 1.66 wt% may be reasonable for a culinary application, it is an extreme amount in the context of Saitou 

This argument is not considered persuasive for the following reasons.  The Osmundsen Declaration ¶¶ 11-12 does not state specific reasons supported by literature references or other evidence as to why one of ordinary skill would not consider the glycolaldehyde mixture of Majerski to be a suitable feed stream for preparation of glycolic acid.  To this extent, the content of Osmundsen Declaration ¶¶ 11-12 is considered opinion evidence.  MPEP § 716.01(c)(III).  In assessing the probative value of an expert opinion, the examiner must consider the nature of the matter sought to be established, the strength of any opposing evidence, the interest of the expert in the outcome of the case, and the presence or absence of factual support for the expert’s opinion.  MPEP § 716.01(c)(III).  

For example, the Osmundsen Declaration ¶ 11-12 asserts the following:

11. . . . Starting from a low purity feedstock, it would be expected that significant purification was required either before or after oxidation to glycolic acid, increasing the complexity and cost of the process. Second, the presence of impurities may have a detrimental effect on the catalyst and/or process, e.g. by fouling or poisoning of the catalyst rendering it inactive. . . 

. . .

12.  . . . While 1.66 wt% may be reasonable for a culinary application, it is an extreme amount in the context of Saitou. . . An impurity of 1.66 wt.% formaldehyde is significant and would not be acceptable in ethylene glycol.

However, the Osmundsen Declaration provides insufficient supporting facts/evidence (such as, literature references or other evidence) supporting the above conclusory statements.  For example, what impurities are expected to have a detrimental effect and why would such impurities dissuade one of ordinary skill from using the Majerski feed?  Why is 1.66 wt.% formaldehyde significant and why would such level not be acceptable?

The Osmundsen Declaration ¶ 14 cites US 2016/0002137, for the assertion that inhibition of a hydrogenation catalyst by formaldehyde necessitates the removal of formaldehyde before glycolaldehyde may be converted efficiently.  This argument is not considered persuasive because US 2016/0002137 discusses catalytic poisoning of hydrogenation catalysts generally (note that [0005]-[0006] relate to poisoning of ruthenium and rhenium by formaldehyde).  US 2016/0002137 does not provide specific facts related to platinum as a hydrogenation catalyst or whether and to what extent formaldehyde would poison a platinum catalyst.  As such, US 2016/0002137does not teach away from hydrogenation of the Majerski feed using a platinum catalyst.  And as noted in the previous Office action, the claims require the presence of formaldehyde in an amount (per claim 1) of “at least 0.1 wt%”.  

Applicant further argues that a prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention.  Applicant argues that Majerski clearly relates to a method of glycolaldehyde production for culinary applications, e.g., imparting color to food preparations, such as food browning and that the simplest of word searches will demonstrate such.  Applicant’s argument is condensed to the proposition that Majerski itself (because it is directed to glycolaldehyde production for culinary applications) does not motivate one of ordinary skill to use the Majerski glycolaldehyde as a feed in the Saitou process.  In this respect, Applicant further argues that there is no teaching or suggestion that these Majerski glycolaldehyde mixtures are acceptable for use in other applications outside of the culinary field, much less so for use in oxidation reactions to produce glycolic acid.  Applicant concludes that as a result of a reading of Majerski as a whole, one skilled in the art is most certainly not motivated by Majerski's teachings to use the glycolaldehyde mixtures in oxidation reactions to produce glycolic acid.  

In response to Applicant’s argument, the Background of Majerski recites that:

Glycolaldehyde (also known as hydroxyacetaldehyde) is a well-known and desirable compound that is a useful intermediate for the preparation of other valuable products.

Majerski at col. 1, lines 15-17.  But as correctly noted by Applicant, the majority of the Majerski recites uses for glycolaldehyde related to the food industry and food browning.  In any case, Majerski certainly does not in any way teach that glycolaldehyde is not suitable for use in the Saitou process.  MPEP § 2143.01(I); MPEP § 2145X(D)(2).  

These points being noted, Applicant’s argument is not considered persuasive for the following reasons.  Majerski is cited as simply providing a feed stream (source) of glycolaldehyde available to one of ordinary skill.  Applicant is essentially arguing that one of ordinary skill in the art is not motivated to combine Majerski with Saitou and Mallat because Majerski primarily teaches glycolaldehyde for use in culinary applications.   However, the rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law.  MPEP § 2144(I).  The instant § 103 rational is combining prior art elements according to known methods to yield predictable results.  MPEP § 2143(I)(A).  In the current case, Majerski teaches a feed stream of glycolaldehyde produced by the hydrous thermolysis of sugars with high selectivity.  Saitou and Mallat teach that glycolaldehyde can be converted to glycolic acid using the claimed catalyst.  Stated differently, Mallat teaches that glycolaldehyde can be used in place of Saitou’s ethylene glycol in the Saitou process to produce glycolic acid with a reasonable likelihood of success.  And based on the teachings of Mallat, one of ordinary skill in the art would have recognized that the results of the combination were predictable.  MPEP § 2143(I)(A); MPEP § 2143(I)(A).  Again, Majerski is cited as simply providing a feed stream (source) of glycolaldehyde available to one of ordinary skill.  One of ordinary skill would not read Majerski as teaching away from the use of the Majerski glycolaldehyde feed stream for known uses that are outside the food industry.  

Claim Rejections - 35 USC § 102 (AIA )

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

R. de Lima et al., 709 Journal of Electroanalytical Chemistry, 77-82 (2013) (“de Lima”)

Rejection of claim 22 under 35 U.S.C. 102(a)(1) as being clearly anticipated by R. de Lima et al., 709 Journal of Electroanalytical Chemistry, 77-82 (2013) (“de Lima”) is maintained for the reasons given in the previous Office action.  Reference de Lima discloses glycolic acid and instant claim 22 cannot be differentiated from de Lima based on the preparation process used.  That is, if the product in a product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” MPEP § 2113; In re Thorpe, 777 F.2d 695, 697, 227 USPQ 964 (Fed. Cir. 1985).  

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R PAGANO whose telephone number is (571)270-3764. The examiner can normally be reached 8:00 AM through 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDER R. PAGANO
Examiner
Art Unit 1622



/ALEXANDER R PAGANO/Primary Examiner, Art Unit 1622